Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 17, 2019

                                      No. 04-19-00435-CV

 Jerold GIVENS and Dinah Givens, Individually and as Representatives of the Estate of James
 Douglas Givens, Deceased, Beverly Brown, Johnny Scott Brown, Andrew Brown, Individually
  and as Representatives of the Estate of Johnnie Lee Brown, Shannon Brown, Wesley Brown,
                                            Appellants

                                                v.

    SALATIEL POLANCO d/b/a D&C Trucking, Highway Barricades and Services, LLC,
      Anderson Columbia Co., Inc., Flasher Equipment Co., and D.I.J Construction, Inc.,
                                         Appellees

                From the 293rd Judicial District Court, Maverick County, Texas
                             Trial Court No. 15-03-31056-MCV
                        Honorable Cynthia L. Muniz, Judge Presiding


                                         ORDER
       On August 27, 2019, we ordered the clerk’s record to be filed no later than September 16,
2019. On September 13, 2019, the trial court clerk filed a notification of late record stating the
record had not been filed due to computer issues and requesting an extension to September 18,
2019. On September 16, 2019, the trial court clerk filed the clerk’s record. As a result, the
Notification of Late Record is DENIED AS MOOT.



                                                     _________________________________
                                                     Beth Watkins, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2019.


                                                     ___________________________________
                                                     Keith E. Hottle,
                                                     Clerk of Court